internal_revenue_service appeals_office number release date date date org address certified mail dear department of the treasury employer_identification_number person to c contac t employee id number tel fax tax period s ended co uil this is a final_determination that you do not qualify for exemption from federal_income_tax under internal_revenue_code the code sec_501 as an organization described in code sec_501 for the tax periods listed above the final adverse determination of your exempt status was made for the following reason s you are not an insurance_company within the meaning of subchapter_l of the internal_revenue_code because your primary and predominant activity is not insurance the purported insurance and or reinsurance transactions lack economic_substance organizations that are not exempt under sec_501 generally are required to file federal_income_tax returns and pay tax where applicable www irs gov for further instructions forms and information please visit if you decide to contest this determination you may file an action for declaratory_judgment under the provisions of sec_7428 of the code in one of the following three venues united_states tax_court the united_states court of federal claims or the united_states district_court for the district of coiumbia a petition or complaint in one of these three courts must be filed within days from the date this determination_letter was mailed to you please contact the clerk of the appropriate court for rules and the appropriate forms for filing petitions for declaratory_judgment by referring to the enclosed publication you may write to the courts at the following addresses united_states tax_court second street n w washington d c u s court of federal claims madison place n w washington d c u s district_court for the district of columbia constitution ave n w washington d c processing of income_tax returns and assessments of any taxes due will not be delayed if you file a petition for declaratory_judgment under sec_7428 of the internal_revenue_code you may also be eligible for help from the taxpayer_advocate_service tas tas is an independent organization within the irs that can help protect your taxpayer rights tas can offer you help if your tax problem is causing a hardship or you've tried but haven't been able to resolve your problem with the irs if you qualify for tas assistance which is always free tas will do everything possible to help you visit www taxpayeradvocate irs gov or call if you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter sincerely yours appeals team manager enclosure publication ce department of the treasury internal_revenue_service - golden gate avenue stop san francisco ca tires tax_exempt_and_government_entities_division date date taxpayer_identification_number form tax period s ended person to contact id number contact numbers telephone fax dear during our examination of the returns indicated above we determined that your organization was not described in internal_revenue_code sec_501 for the tax periods listed above and therefore it does not qualify for exemption from federal_income_tax this letter is not a determination of your exempt status under sec_501 for any periods other than the tax periods listed above the attached revised report of examination form 886-a summarizes the facts the applicable law and the service's position regarding the examination of the tax periods listed above this report supersedes our report dated date you have not agreed with our determination or signed a form 6018-a consent to proposed action accepting our determination of non-exempt status for the periods stated above you have not agreed to file the required income_tax returns you may appeal your case the enclosed publication the examination process and publication exempt_organizations appeal procedures for unagreed issues explain how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process if you request a conference with appeals you must submit a written protest within days of the date of this letter an appeals officer will review your case the appeals_office is independent of the director eo examinations most disputes considered by appeals are resolved informally and promptly you may also request that we refer this matter to irs headquarters for technical_advice as explained in publication if you do not agree with the conclusions of the technical_advice_memorandum no further administrative appeal is available to you within the irs on the issue that was the subject of the technical_advice if we do not hear from you within days of the date of this letter we will issue a statutory_notice_of_deficiency based on the adjustments shown in the enclosed report of examination you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance f you prefer you may contact your local taxpayer_advocate at _taxpayer advocate service in the future if you believe your organization qualifies for tax-exempt status and would like to establish its status you may request a determination from the irs by filing form_1024 application_for recognition of exemption under sec_501 and paying the required user_fee if you have any questions please call the contact person at the telephone number shown in the heading of this letter please provide a telephone number and the most convenient time to call if we need to contact you if you write thank you for your cooperation sincerely director eo examinations enclosures publication publication form 6018-a report of examination envelope 86-a schedule number or exhibit an f rev date name of taxpayer fax identification_number year period anded explanations of item sec_12 issue constitute contracts of whether the contracts executed by insurance whether the arrangement entered into by requisite element of risk_distribution whether more than half of the business of taxable years under consideration is the issuing of insurance or annuity_contracts or the reinsuring of risks underwritten by insurance_companies if a tax-exempt_entity under sec_501 c of the internal_revenue_code _ is treatment as an sec_501 tax exempt entity precluded if the organization does not have approval of its sec_953 election is not an insurance_company does it qualify for treatment as during each of the involves the facts _ ‘taxpayer’ was formed and incorporated in _- on december under the provisions of section of the companies act the taxpayer was formed to provide certain property and casualty insurance type services the taxpayer is formed as a foreign captive insurance taxpayer the taxpayer is authorized to issue issued an initial capital_contribution of capital_contribution each shareholder made par_value the taxpayer actually shares in consideration of dollar_figure common shares with a dollar_figure common shares for the taxoaver is co-equally owned by the and by a u s citizen and resident of the state of each shareholder owns a percent interest in the taxpayer the is owned by the following entities a general_partner general_partner limited_partner limited_partner limited_partner __ is a co-trustee of the limited_partner the trustee of the genera partner total the is of and the son of page of publish no irs gov department of the treasury-internal revenue service form 886-a catalog number 20810w schedule number of extibit 886-a oy vearlpariod enciad tax identification_number explanations of items form rav date name of taxpayer the tege examining agent obtained a copy of taxpayer's form_1024 application administrative file from the exempt_organizations records unit in incorporation the sec_953 election regulatory filings and responses of insurance regulators insurance underwriting diagrams organizational owner chart supplemental information for the form_1024 financial information for insurance credit reinsurance agreements entered into by the taxpayer and a copy ofthe cpa in policies issued by the taxpayer other documents were received from response to information document requests issued by the examining agent to the cpa during the audit the administrative file included a copy of the form_1024 application articles of and subsequent years forms of on february according to the articles of incorporation the taxpayer is to be governed by a board_of directors composed of one to seven directors the board is actually composed of two represents the directors he also serves as chief shareholder executive officer ceo president treasurer and assistant secretary of and serves as vice president secretary and assistant treasurer of the taxpayer and are also owners of ' and various other business interests collectively referred to as affiliated business interests according to the taxpayer's business plan the affiliated business interests desired to insure certain of their property and casualty exposures and are unwilling or in some cases unable to do so through the conventional insurance marketplace the affiliated business interests looked at alternative methods of arranging such insurance coverage and have found that providing such coverage through a captive_insurance_company offers the best_method for satisfying its needs accomplish this objective will be operated primarily to the taxpayer was created as a controlled_foreign_corporation the taxpayer is not a member of a controlled_group_of_corporations as a controlled_foreign_corporation president signed an sec_953 election statement on february it appears that the election statement was filed with the irs office on the same day on september __ the taxpayer filed form_1024 application_for recognition of exemption under sec_501 seeking exemption as a small insurance_company under was the sec_501 c of the internal_revenue_code the application revealed that initial tax_year of the taxpayer prior to filing the form_1024 application the taxpayer had filed form_990 for the tax_year ended december with the ogden service_center form 886-a catalog number 20810w page of publish no irs gov department of the treasury-infernal revenue service 886-a schedule number or exhibit form rev date name of taxpaver explanations of items tax identification_number year period ended a form_2848 power attorney and president signed the application on september of attorney accompanied the application authorizing attorney to represent the taxpayer during the application process the attorneys worked for a law firm in the application revealed that the taxpayer employed serve as its resident insurance manager in to pay compensation of less than dollar_figure annually to the taxpayer agreed the form_1024 application was referred to rulings and agreements in washington d c on _ for consideration and ruling the application was assigned to a tax law october specialist on november no action was taken on the application until july20 july letter to the taxpayer's registered agent in and requested additional information about the operations _ the tax law specialist mailed a on taxpayer's response to the letter was due by august submitted a letter dated august september requesting an extension of time to respond until the attorney instead of responding to the additional information request of the tax law specialist the and taxpayer's requested that the form_1024 application be withdrawn from further consideration and ruling __ the tax law specialist closed the application file and issued a letter on september informing the taxpayer that their request to withdraw the application was accepted and no further action would be taken on the application submitted a letter on september _ thus the taxpayer did not receive a favorable or final adverse_ruling letter from tege rulings and agreements in addition to not completing the exemption application process there is no evidence that its sec_953 election statement was approved by the internal_revenue_service on february the sec_953 election from the irs office on february 20__ the irs office informed the examining agent that the service does not have record _ the te_ge examining agent requested the effective date of that the sec_953 election was approved the taxpayer filed a form 990-ez return for its initial tax_year that consisted of a single day the tax_year began and ended on december forthe calendar_year which was its first full year of operation the taxpayer also filed form 990-ez the taxpayer operated primarily to provide propertv and casualty insurance coverage to which are officers and beneficial owned and controlled by the financial services commission owners of a class ‘b general insurance license to the taxpayer effective december issued and and ‘ form 886a catalog number 20810w page of publish no irs gov department of the treasury-internal revenue service a - f ‘orm rev date name of taxpaver explanations of items tax identification_number year pariod ended schedule number or exhibit __ the taxpayer wrote ten direct-written insurance contracts to titled in special risk - commercial general liability gap insurance_policy excess directors officers liability insurance_policy event cancellation insurance_policy special risk - expense reimbursement insurance_policy excess intellectual_property package policy special risk - loss of major business to business relationship insurance_policy special risk - loss of services insurance_policy special risk - punitive wrap liability insurance_policy special risk - regulatory changes insurance_policy and special as joint insured the risk - tax_liability insurance_policy each policy listed taxpayer did not issue separate policies to policy the annual premium was treated as a combined premium that covered both insured also under the terms of each and and and - and each of the above-named policies is described in detail below special risk - commercial general liability gap insurance_policy provides reimbursement for claims which are denied by employers fire insurance_company under general liability policy number 2c__ which includes exclusion endorsement buy back or differences in conditions’ coverage from an underlying commercial property commercial general liability or other commercial insurance_policy effective august through august and excess directors officer liability insurance_policy provides indemnification subject_to certain limitations to wrongful acts including any error misstatement misleading statement act omission neglect or breach of duty committed attempted or allegedly committed or attempted by an officer or the policy also covers similar acts in relation to mergers and director of acquisitions moreover the policy includes liability for pollution the policy also provides direct and executive liability coverage for similar acts to for their indemnification of its officers and directors for officers and directors and and for all iosses event cancellation insurance_policy provides indemnification to resulting from the necessary cancellation postponement curtailment or abandonment of any contracted scheduled events promoted by discovery of pollutants outbreak of disease labor disputes civil unrest property damage to venues non-appearance of artists and government or civil authority requiring cancellation of such events due to adverse weather the and and the special risk - expense reimbursement insurance_policy covers public relations expenses to mitigate adverse publicity to including actual or imminent incidents where the insureds potential liability amount is in excess of dollar_figure litigation bankruptcy or other major financial crisis loss of intellectual_property rights unsolicited takeover bids terrorism or any other adverse incident expected to reduce the the policy also covers all expenses for insureds annual gross revenue by atleast and - product recalls layoffs and labor disputes government or regulatory defenses to actual or alleged civil liability under certain circumstances and department of the treasury-internal revenue service form 886-a catalog number 20810w page of publish no irs gov ‘schedule number or exhibit 886-a wy form rev date name of faxpayer explanations of items tax idantification number year period ended excess intellectual_property package policy provides indemnification subject_to certain for all damages legally obligated to pay for litigation expenses limitations to mitigation expenses investigation_expenses costs to replace restore or re-create intellectual_property additional damages and rewards resulting from wrongful acts committed during the policy period wrongful acts include infringement of copyright plagiarism invasion or interference of right of privacy or publicity libel slander piracy or unfair competition breach of contract patent infringement and malicious prosecution with regard to intellectual_property and special risk - loss of major business to business relationship insurance_policy provides for the indemnification of months suffered as a result of losing the services of for any business interruption loss of up to and any other and licensees business interruption includes the impact of lost revenue and the extra expenses involved in finding a replacement business to business relationship for an involuntary loss of services of a key_employee special risk - loss of services insurance_policy provides for the indemnification of and disability death loss of license termination of employment resignation retirement or any from the receipt in a material and substantial other occurrence that deprives way of his services and for sickness special risk - punitive wrap liability insurance_policy provides that the taxpayer will pay claims filed by exemplary damages judgments or awards related to the other policies solely due to the enforcement of any law or judicial_ruling that precludes the insuring of such damages and that but for such law or judicial_ruling would otherwise be covered resulting from the failure of an insurer to cover punitive or and special risk - regulatory changes insurance_policy covers actual compliance expenses and business interruptions suffered as a result of any regulatory change having an adverse the policy does not impact on the normal on-going business operations of cover adverse regulatory changes resulting from substantial noncompliance with regulations or guidelines or those changes initiated in direct response to negligent acts omissions or errors by and and of the amount of additional tax_liability each may incur on its special risk - tax_liability insurance_policy provides to return no coverage is provided for additions to tax civil penalties or criminal penalties for delinquent returns or criminal or fraudulent acts federal_income_tax with indemnification up and in each contract the taxpayer was listed as the lead insurer and is listed as the stop loss insurer with respect to the above direct written contracts the taxpayer did not sale write or issue separate policies to contract listed both parties each as the insured the contracts also listed a single and and department of the treasury-internal revenue service form 886-a catalog number 20810w -- page of publish no irs gov schedule number or exhibit 886-a and20 yeariporiod ended tax identification_number explanations of items fi rev january name of taxpaver did not pay separate premiums to premium payment due to cover both parties the taxpayer did not write direct contracts to unrelated third the taxpayer in parties or the general_public during with respect of each of the above referenced property and casualty contracts the taxpayer and into an agreement titled joint underwriting stop loss endorsement the taxpayer and are separate independent companies and are not owned and controlled by related related to shareholders directors or officers of the taxpayer under the patties nor is terms of the agreement the taxpayer is responsible for payment of claims up to certain specified thresholds if the specified thresholds are met then payment of claims up to certain specified limits claims are exceeded then the taxpayer again becomes liable under each of the direct- received written contracts the taxpayer received of the total premiums and if the specified limits for becomes liable for payment of entered and of the total premiums page paragraph of the agreement reads as follows the premium rate for this joint underwriting stop loss endorsement is of the combined gross direct written premiums for the specified policies due directly from the insured s this endorsement premium of is payable directly dollar_figure from the insured s to the stop loss insurer out of the total premiums of dollar_figure was required to pay of total premiums of dollar_figure therefore under the terms of the joint underwriting stop loss endorsement agreement for the ten direct written and paid policies and for the stop loss endorsement of the total premiums dollar_figure dollar_figure insurer as a reinsurance_premium directly to as lead insurer in addition directly to the taxpayer as the stop loss and and paid based on the review of the contracts the premiums_paid by the named insureds under the terms of the _- contracts was as follows portion of premium total premium dollar_figure to taxpayer dollar_figure contract sec_1 special risk-tax liability special risk-punitive wrap special risk-regulatory change sec_4 excess directors officer sec_5 special risk expense reimbursement special risk loss of services excess intellectual_property package special risk-commercial general liab event cancellation loss of major business to business totals dollar_figure ci ----- dollar_figure form 886a catalog number 20810w page of publish no irs gov department of the treasury-internal revenue service 886-a form ‘orm rev date explanations of items year period ended tax identification_number name of taxpayer schedule number or exhibit the taxpayer also entered into two types of reinsurance arrangements the first arrangement is referred to as a reinsurance risk pooling program under this arrangement the taxpayer participated in a reinsurance risk_pool with several other unrelated insurance_companies each pool pool participants the risk_pool was operated by participant had one or more affiliated operating entities for which it underwrites insurance coverage generally casualty type coverage such as credit life and credit disability insured a portion of the direct insurance underwritten by the pool participants using a so-called stop loss endorsement insurance policies with more than participated in over blended together its direct written insurance and then reinsured the insureds the of a quota share premiums from quota share reinsurance policy executed with of the risk_pool comprised of the stop loss coverages issued companies listed as reinsurer as reinsurer _ the taxpayer entire book on a quota share basis with each of the pool participants according to the terms ofthe taxpayer was one of retained for the assumption of during the policy period by policyholders to premium equal to by taxpayer as a quota share retained premium until the final accounting and settlement of the risk_pool was completed the final accounting and settlement generally occur sec_180 days following the expiration date shown in the policy declaration the quota share retained premium was calculated at dollar_figure premium of dollar_figure of the quota share reinsurance policy premium of accordina to the general ledger the taxpayer reported receiving a reinsurance __reinsurers of this total premium the taxpayer received a quota share reinsurance ‘to all stop loss endorsement paid total reinsurance premiums of dollar_figure is the portion of the premium retained inexchange of which dollar_figure or dollar_figure from _ under the terms of the second arrangement which is referred to as the the taxpayer assumed reinsurance contracts from quota share of the risks from vehicle service in the taxpayer reinsured a contracts reinsured by initially written by affiliated interests unrelated affiliate interests unrelated third party total risk assumed under the terms of the contracts reviewed for follows of the earned premiums received by direct exposure pooled reinsurance exposure pooled reinsurance exposure premium of dollar_figure catalog number 20810w form 886-a publish no irs gov page of from in in2c0 from the vehicle service contracts were assumed by then by - and finally assumed by __ the taxpayer received a pro_rata share the taxpayer was paid a reinsurance __ the taxpayer assumed risk exposures as a department of the treasury-internal revenue service schedule number or exhibit 886-a form rev date explanations of items tax identification_number name of taxpayer for the tax_year ended december gross_receipts were derived solely from premiums received from the direct written reinsurance risk pooling program and the credit coinsurance reinsurance program the taxpayer received gross_receipts as follows _ the taxpayer reported gross_receipts of dollar_figure yeartforiod lees program revenue service direct written premiums quota share reinsurance premiums credit coinsurance reinsurance premiums dollar_figure _ total premiums investment_income gain of sale of assets other income gross_receipts nee dollar_figure bank statement for its checking account with the december reflected three deposits totaling dollar_figure on december dollar_figure did not pay received from separate premiums to the taxpayer for the direct written contracts the premium payment received from and represented the initial contributions of capital by the two shareholders of the taxpayer represented the payment of the combined premium for both insured each was made on december and the statement reflected a deposit of for the ten direct written insurance policies _ which represented the payment of insurance premiums the other two deposits of dollar_figure and of the total premiums received by the taxpayer in generated from the ten direct written policies with the affiliated business interests of the premiums were and and of the premiums are from the of the premiums from the as of december cash in its checking account of dollar_figure _ the taxpayer's assets totaled dollar_figure and consisted primarily of tax_year tax_year was the first full year of operations for the taxpayer the taxpayer continued to operate as a captive company that insured certain property and casualty risks of affiliated business interests the taxpayer participated in the same three programs during the year the page of publish no irs gov department of tha treasury-internal revenue service form 886a catalog number 20810w form rev date explanations of items schedule number or exhibit 886-a tax kdeniification number nama of iaenaver yeurrorod gordo that it engaged in during the _ tax_year direct written contracts with affiliated business interests quota share risk_pool reinsurance credit coinsurance reinsurance the taxpaver wrote six direct contracts to insure certain property and casualty risks of _ the insureds are owned and and controlled by the beneficial owners of the taxpayer and the following direct written contracts were executed by the taxpayer with and in event cancellation insurance_policy provides indemnification to for all losses resulting from the necessary cancellation postponement curtailment or abandonment of any contracted scheduled events promoted by discovery of pollutants outbreak of disease labor disputes civil unrest property damage to venues non-appearance of artists and government or civil authority requiring cancellation of such events due to adverse weather the and and and special risk - expense reimbursement insurance_policy covers public relations expenses under certain circumstances including actual or to mitigate adverse publicity to imminent incidents where the insureds potential liability amount is in excess of dollar_figure product recalls layoffs and labor disputes government or regulatory litigation bankruptcy or other major financial crisis loss of intellectual_property rights unsolicited takeover bids terrorism or any other adverse incident expected to reduce the insureds annual gross revenue by atleast or alleged civil liability the policy also covers all expenses for defenses fo actual and and excess intellectual_property package policy provides indemnification subject_to certain for all damages legally obligated to pay for litigation expenses limitations to mitigation expenses investigation_expenses costs to replace restore or re-create intellectual_property additional damages and rewards resulting from wrongful acts committed during the policy period wrongful acts include infringement of copyright plagiarism invasion or interference of right of privacy or publicity libel slander piracy or unfair competition breach of contract patent infringement and malicious prosecution with regard to intellectual_property special risk - expense reimbursement - legal expenses insurance_policy covers such as certain litigation expenses in excess of dollar_figure defense expenses lost work time cost to hire independent counsel and expert witness foes and travel_expenses to mitigate costs to and special risk - loss of services insurance_policy provides for the indemnification of and for an involuntary loss of services of a key_employee for sickness form 886-a department of the treasury-internal revenue service catalog number 20810w publish no irs gov page of 886-a schedule number or exhibit form rev date explanations of items tax identification_number name of taxoaver year period ended disability death loss of license termination of employment resignation retirement or any other occurrence that deprives from the receipt in a material and substantial way of his services and special risk - regulatory changes insurance_policy covers actual compliance expenses and business interruptions suffered as a result of any regulatory change having an adverse impact on the normal on-going business operations of the policy does not cover adverse regulatory changes resulting from substantial noncompliance with regulations or guidelines or those changes initiated in direct response to negligent acts omissions or errors by and and in each contract the taxpayer was listed as the lead insurer and listed as the stop loss insurer as lead insurer the taxpayer assumed under the direct written contracts stop loss endorsement in which and the taxpayer executed a joint underwriting as the stop loss insurer assumed the remaining is of the risks of the risks for four of the six direct written contracts event cancellation excess intellectual_property package special risk loss of services and the special risks regulatory changes the effective date of each contract is january under the terms of each direct written contract _ through january and and and and and -_-s from response in the august on december taxpayer did not write or issue separate contracts to information_document_request was issued to the affiliated business interests are listed as the only insured parties the that addressed the allocation of the direct written premium the cpa was also asked to provide a copy of any contract or the taxpayer received a direct written premiumofdollar_figure the premium payment was deposited to the taxpayer's investment account with the single premium payment covered both insured parties cpa on the cpa was asked to provide a breakdown of the direct written premiums and april paid_by agreement between attributable to company’s records did not include information that shows the direct written premiums attributable to two insured entities with respect to each of the six property and casualty contracts written in __ the taxpayer entered into an agreement titled joint underwriting stop loss endorsement under the terms of the agreement the taxpayer is responsible for payment of claims up to certain specified thresholds if the specified thresholds are met then limits for under each of the direct-written contracts the taxpayer received written premiums and payment of claims are exceeded then the taxpayer again becomes liable of the total direct becomes liable for payment of claims up to certain specified limits of the total direct written premiums department of the treasury-internal revenue service _ cpa stated that the catalog number 20810w if the specified form 886-a publish no irs gov received page of and and a schedule number or exhibit i form rev date name of taxpaver explanations of items tax identification_number ve a0 although page paragraph of the agreement reads as follows the premium rate for this joint underwriting stop loss endorsement is of the combined gross direct written premiums for the specified policies due directly from the insured s this endorsement premium of is payable directly dollar_figure from the insured s to the stop loss insurer out of the total premiums of dollar_figure was required to pay of total premiums of dollar_figure therefore under the terms of the joint underwriting stop loss endorsement agreement and and for the stop loss endorsement of the total premiums directly to the taxpayer as a reinsurance_premium directly to as lead insurer in addition as the stop loss insurer for the six direct written policies paid dollar_figure paid dollar_figure and and a __ based on the review of the contracts the premiums_paid by the named insureds under the terms of the contracts was as follows contracts total premium dollar_figure portion of premium due to taxpayer dollar_figure dollar_figure ee total sec_1 special risk-regulatory change sec_2 special risk-loss of service sec_3 event cancellation excess intellectual_property package expense reimbursement expense reimbursement legal expense in addition to writing the direct contracts the taxpayer continued to participate in the quota the risk_pool was operated by an share risk pooling reinsurance aareement with which is a regulated insurer unaffiliated corporation each pool participant had one or more affiliated operating entities for which it underwrites writes a stop loss casualty type insurance coverage such that for calendar 2c endorsement on insurance policies covering more than insureds this includes policies issued by the taxpayer as well as those issued by the other pool participants that are unrelated insurance_companies as with the typical risk pooling arrangement together its assumed risk coverages and then reinsured a quota share of these pooled risk with each of the pool participants the end result of the pooling process was a more diversified book of risk coverages held by the taxpayer and by each of the other pool participants according to the terms of the with reinsurer quota share reinsurance policy executed companies listed as reinsurer as of a quota share premiums from _ the taxpayer was one of department of the traasury-intemal revenue service the taxpayer retained catalog number 20810w page of form 886-a publish no irs gov blended schedule number or exhibit form rev date explanations of items 886-a tax identification_number year period ended name of taxpayer to in exchange for the assumption of of the risk poo comprised of the to all stop paid total reinsurance premiums of _-reinsurers of this total premium the taxpayer received a quota share stop loss coverages issued during the policy period by loss endorsement policyholders dollar_figure reinsurance_premium equal to is the portion of the premium retained by taxpayer as a quota share retained premium until the final accounting and settlement of the occur sec_180 days following the expiration date shown in the policy declaration the quota share retained premium was calculated at premium of reinsurance_premium of dollar_figure according to the general ledger the taxpayer reported receiving a of the quota share reinsurance policy was completed the final accounting and settlement generally of which dollar_figure or dollar_figure from _ in in20' the program involved the assumption of risks that is reinsurance finally the taxpayer continued to participate in the credit coinsurance reinsurance program with assumed from a third-party insurance_company which itself assumed such risks from other third party insurers and which ultimately relates to a large pool of policies for vehicle service contracts that were directly written by a u s based insurance_company which served as the original ceding company under the terms of the contract the taxpayer reinsured a quota share of the risks from vehicle service contracts reinsured by the vehicle service contracts were initially written by and finally assumed by assumed by -in20_ from of dollar_figure ceded on a quota share basis provided reinsurance for from the taxpayer was paid a reinsurance_premium policies reinsured under the pooling arrangement property and casualty policies for or more unrelated insureds under the terms of the contracts reviewed for follows _ the taxpayer assumed risk exposures as direct written premiums quota share reinsurance assumed other reinsurance assumed total dollar_figure dollar_figure the premium received by of the total premiums received and risk assumed by the taxpayer in _ for the six direct written contracts accounted for approximately the taxpayer - did not write direct contracts with unrelated third parties or the general_public during for the tax_year ended december gross_receipts were derived solely from premiums received from the direct written reinsurance risk pooling program and the credit coinsurance reinsurance program the taxpayer received gross_receipts as follows _ the taxpayer reported gross_receipts of dollar_figure form 886-a department of the treasury-intemal revenue service catalog number 20810w publish no trs gov page of schedule number or exhibit 886-a rev january name of taxpayer explanations of items tax identification_number year period ended 2c program revenue service direct written premiums quota share reinsurance premiums credit coinsurance reinsurance premiums dollar_figure total premiums investment_income gain of sale of assets other income gross_receipts dollar_figure - reflected total bank statements for its checking account with the deposits of dollar_figure premium payments received by the taxpayer in an investment account with dollar_figure into the investment account including a dollar_figure account to the investment account for the year the statements did not reflect deposit of direct written during _ the taxpayer also opened _‘ the taxpayer deposited wire transfer from the each was made on december the other two deposits of dollar_figure the initial contributions of capital by the two shareholders of the taxpayer and represented of the total premiums received by the taxpayerin generated for the six direct written nolicies with the affiliated business interests of the premiums were and of the premiums are from the and of the premiums from the tax_year the taxpayer filed form 990-ez for the short tax_year ended december inthe heading of the return item the taxpayer reported that it terminated the corporation the certificate of dissolution approved by the registrar of companies indies on december tax_year ended december _ was attached to the form 990-ez books_and_records for the were not requested from the taxpayer __ the taxpayer did engage in similar activities in20 _ date of termination in response to the preliminary report form until the december notice of proposed adjustments issued on september cpa indicated that prior to the date of termination there was no substantial change in the activities of the taxpayer on the total income of dollar_figure was the only other source_of_income reported on the return of the total premiums form 990-ez return the taxpayer reported gross_receipts and was derived from premiums interest_income of as those conductedin20 of which dollar_figure and20 form 886-a department of the treasury-internal revenue service catalog number 20810w - page of publish nodrs gov schedule number or exhibit explanations of items tax identification_number year period ended 886-a form rev date had name of taxpayer _ received in received from reinsurance contracts the direct written premiums represented approximately during was received from direct written contracts anddollar_figure of the total premiums received and risk assumed by was dollar_figure the year as part of the termination and dissolution the taxpayer equally distributed net assets totaling dollar_figure __ to the following two shareholders on december partnership individual dollar_figure dollar_figure and december 20'_ the taxpayer's assets totaled dollar_figure as of december and dollar_figure respectively and consisted primarily of cash in the taxpayer's checking account and investment account as of december distribution of the net assets to the shareholders _ the taxpayer had no assets remaining because of the termination and with respect to the direct contracts insured in2c write or issue separate policies to and 20' and20_ the taxpayer did not sale each contract listed both parties and as the insured the contracts also listed a single combined premium payment due to did not pay separate premiums to the taxpayer in2c and have an agreement to show how the premium payments were to cover both parties be allocated between them nor did and and based on the analysis of premiums received during the years under audit two-thirds of the risks insured by the taxpayer was the risk from affiliated business interests there is no evidence that the taxpayer engaged in any other activities or programs during the tax years ended december and december law sec_501 of the internal_revenue_code provides insurance_companies as defined in sec_816 other than life including inter-insurers and reciprocal underwriters can qualify for tax-exempt status if form 886a department of the treasury-internal revenue service catalog number 20810w publish no irs gov page of schadule number or exhibit as form bbg name of taxoavar explanations of items tax identification_number vyeatiperiod ended the gross_receipts for the taxable_year do not exceed dollar_figure and more than of such gross_receipts consist of premiums or inthe case of a mutual_insurance_company the gross_receipts of which for the taxable year do not exceed dollar_figure and more than of such gross_receipts consist of premiums sec_831 defines the term ‘insurance company for purposes of sec_831 as having the same meaning as the terms is given under sec_816 a sec_816 provides that the term_insurance company means any company more than half of the business of which during the taxable_year is the issuing of insurance or annuity_contracts or reinsuring of risks underwritten by insurance_companies pursuant to 312_us_531 the united_states supreme court in defining the term_insurance contract held that in order for a contract to amount to an insurance_contract it must shift and distribute a risk of loss and that risk must be an insurance risk 979_f2d_162 cir affg 96_tc_18 risk-shifting means one party shifts his risk of loss to another and risk-distributing means that the party assuming the risk distributes his potential liability in part among others an arrangement without the elements of risk-shifting and risk-distributing lacks the fundamentals inherent in a true contract of insurance fidelity corp v 572_f2d_1190 cir the common definition for insurance is an agreement fo protect the insured against a direct or indirect economic loss arising from a defined contingency whereby the insurer undertakes no present duty_of but stands ready to assume the financial burden of any covered loss 183_f2d_288 2d cir the risk must contemplate the fortuitous occurrence of a stated contingency 797_f2d_920 cir historically and commonly insurance involves risk -shifting and risk distributing risk-shifting means one party shifts his risk of loss to another and risk-distributing means that the party assuming the risk distributes his potential liability in part among others an arrangement without the elements of risk-shifting and risk-distributing lacks the fundamentals inherent in a true contract of insurance 988_f2d_1135 fed cir for insurance purposes risk-shifting means one party shifts his risk of loss to another and risk- distributing means that the party assuming the risk distributes his potential liability in part among others form 886-a department of the treasury-internal revenue service page of publish no irs gov catalog number 20810w 886-a schedule number or exhibit form rev date explanations of items ly yee oo ended tax identification_number name of taxpayer 811_f2d_1297 g cir a true insurance agreement must remove the risk of loss from the insured party 881_f2d_247 cir risk_distribution involves shifting to a group of individuals the identified risk of the insured the focus is broader and looks more to the insurer as to whether the risk insured against can be distributed over a larger group rather than the relationship between the insurer and any single insured revrul_89_96 1989_2_cb_114 an insurance agreement or contract must involve the requisite risk shifting necessary for insurance revrul_2002_89 2002_2_cb_984 it is not insurance where a parent company formed a subsidiary insurance_company and of the subsidiary’s earned premium was paid_by the parent company the rev_rul further held that such arrangement between a parent and a subsidiary would constitute insurance if less than of the premium earned by the subsidiary is from the parent company revrul_60_275 1960_2_cb_43 risk shifting not present where subscribers all subject_to the same flood risk agreed to coverage under a reciprocal flood insurance exchange revrul_2002_90 c b a wholly owned subsidiary that insured subsidiaries of its parent constitute insurance for federal_income_tax purposes revrul_2005_40 2005_40_irb_4 an arrangement that purported to be an insurance_contract but lacked the requisite risk_distribution was characterized as a deposit arrangement a loan a contribution_to_capital an indemnity arrangement that was not an insurance_contract revrul_2007_47 2007_30_irb_127 an arrangement that provides for the reimbursement of inevitable future costs does not involve the requisite insurance risk foreign_corporation tax provisions sec_951 amounts included in gross_income of united_states_shareholders a amounts included - in general -if a foreign_corporation is a controlled_foreign_corporation for an uninterrupted period of days or more during any taxable_year every person who is a united_states_shareholder as defined in subsection b of such corporation and who owns within the meaning of sec_958 stock in such corporation on the last day in such year on which form 886-a catalog number 20810w page of publish no irs gov department of the treasury-internal revenue service schedule number or exhibit form 886-a rev date name of taxpayer explanations of items tax identification_number such corporation is a controlled_foreign_corporation shall include in his gross_income for his taxable_year in which or with which such taxable_year of the corporation ends - year periad endad a the sum of - i his pro_rata share determined under paragraph of the corporation's subpart_f_income for such year ii his pro_rata share determined under sec_955 as in effect before the enactment of the tax reduction act of of the corporation's previously excluded subpart_f_income withdrawn from investment in less developed countries for such year and iii his pro_rata share determined under sec_955 of the corporation's previously excluded subpart_f_income withdrawn from foreign_base_company shipping operations for such year and sec_953 insurance_income a insurance_income - in general -for purposes of sec_952 the term_insurance income means any income which - a is attributable to the issuing or reinsuring of an insurance_or_annuity_contract and b would subject_to the modifications provided by subsection b be taxed under subchapter_l of this chapter if such income were the income of a domestic insurance_company exception -such term shall not include any exempt_insurance_income as defined in subsection e sec_953 insurance_income d election by foreign_insurance_company to be treated as domestic_corporation in general - if form 886-a catalog number 20810w page of publish no irs gov department of the treasury-internal revenue service schedule number or exhibit 886-a form rev date - name of taxpayer explanations of items tax identification_number year anaed a a foreign_corporation is a controlled_foreign_corporation as defined in sec_957 by substituting percent or more for more than percent and by using the definition of united_states_shareholder under c a b such foreign_corporation would qualify under part or of subchapter_l for the taxable_year if it were a domestic_corporation c such foreign_corporation meets such requirements as the secretary shall prescribe to ensure that the taxes imposed by this chapter on such foreign_corporation are paid and d such foreign_corporation makes an election to have this paragraph apply and waives all benefits to such corporation granted by the united_states under any treaty for purposes of this title such corporation shall be treated as a domestic_corporation government’s position form_1024 application _ seeking retroactive the examining agent believes that the application was withdrawn bv the companv on the taxpayer filed a form_1024 application on september exemption under sec_501 back to december application was ultimately withdrawn by the advice on its counsel and who are affiliated with the examining agent believes the taxpayer was advised by its counsel to withdraw the form_1024 application because counsel anticipated eo rulinas and agreements would deny sec_501 tax- based on the position taken by rulings and exempt status to agreements on applications filed by other clients of _ the date of incorporation the president on september _in represented many captive insurance_companies that filed form_1024 applications seeking tax-exempt status under sec_501 all of the applications included basically identical fact patterns and organizational and operational structure however after eo rulings and agreements received an adverse opinion from the irs office_of_chief_counsel financial institutions products division concluding that the applicants were not insurance_companies within the meaning of subchapter_l of the code because the contracts executed by the companies lack adequate risk_distribution rulings and agreements began issuing adverse denial letters to these companies the remaining companies suddenly withdrew their form_1024 applications probably anticipating that their applications would also be denied tax-exempt status by eo rulings and agreements form 886-a catalog number 20810w publish no irs gov page of department of the treasury-internal revenue service schedude number or exhibit explanations of items tax identification_number yeetif erod ended 886-a f ore rev date name of taxoaver the examining agent believes that the withdrawals of the remaining applications including the application filed by taxpayer is more than mere coincidence in addition the examining agent believes the taxpayer withdrew its form_1024 application upon advice from its counsel in order to avoid receiving an adverse denial letter from rulings and agreements qualification as insurance_company neither the internal_revenue_code nor the income_tax regulations define the terms insurance or insurance_contract the standard for evaluating whether an arrangement constitutes insurance for federal tax purposes has evolved over the years and is at best a nonexclusive facts and circumstances analysis 972_f2d_858 7th cir the most frequently cited opinion on the definition of insurance is 312_us_531 in which the court describes insurance as an arrangement involving risk-shifting and risk-distributing of an actual insurance risk at the time the transaction was executed cases analyzing captive insurance arrangements have described the concept of insurance for federal_income_tax purposes as containing three elements involvement of an insurance risk shifting and distributing of that risk and insurance in its commonly accepted sense see eg 979_f2d_162 9th cir aff'g 96_tc_18 the test however is not a rigid three-prong test there is also no single definition of insurance for non-tax purposes t he subject has no useful or fixed definition there is neither a universally accepted definition or concept of ‘insurance’ nor a sic exclusive concept or definition that can be persuasively applied in insurance lawyering appleman on insurance 2d sec_1 while it seems appropriate that any concept and meaning of insurance be sufficiently broad and flexible to meet the varying and innovative transactions which humankind perpetually produces care must be used to describe insurance because overbroad definitions are not useful and may cause many commercial relationships erroneously to constitute insurance id moreover a state’s determination of whether a product is insurance for state law purposes does not control whether the product is insurance for federal tax law see 96_tc_18 there is no need for parity between a state law definition and federal definition as the objective for state purposes is company solvency solvency is not a concer for determining whether an arrangement qualifies as insurance for federal_income_tax purposes not ail contracts that transfer risk are insurance policies even where the primary purpose of the contract is to transfer risk for example a contract that protects against the failure to achieve a desired investment retum protects against investment risk not insurance risk legierse u s pincite the risk must not be merely an investment risk 387_us_202 the transfer of an investment risk cannot by itself create insurance see also revrul_89_96 1989_2_cb_114 risks transferred were in the nature of investment risk not insurance risk revrul_68_27 form 886-a department of the treasury-internal revenue service publish no irs gov catalog number 20810w page of sohedute number or exhibit orm f a rev january jane name of tamaver explanations of items ‘tax identification_number vear pariod ended 1968_1_cb_315 although an element of risk existed it was predominantly a normal business risk of an organization engaged in furnishing medical services on a fixed price basis rather than an insurance risk and revrul_2007_47 2007_2_cb_127 the arrangement lacked the requisite insurance risk to constitute insurance because the arrangement lacked fortuity and the risk at issue was akin to the timing and investment risks of rev_rul the line between investment risk and insurance risk however is pliable t he finance and insurance industries have much in common the different tools these industries provide their customers for managing financial insurable risks rely on the same two fundamental concepts risk pooling and risk_transfer further the valuation techniques in both financial and insurance markets are formally the same the fair values of a security and an insurance_policy are the discounted expected values of the cash flows they provide their owners scholars and practitioners recognize these commonalities not surprisingly the markets have converged recently for example some insurance_companies offer mutual funds and life_insurance tied to stock portfolios and some banks self annuities financial economics with applications to investments insurance and pension sec_1 harry h panier ed insurance risk requires a fortuitous event or hazard and not a mere timing or investment risk a fortuitous event’ such as a fire or accident is at the heart of any contract of insurance see 183_f2d_288 2d cir the risk must contemplate the fortuitous occurrence of a stated contingency not an expected event lack of insurance risk the service analyzed the risk of the contracts to determine whether the contracts qualify as contracts of insurance annuity_contracts or reinsurance contracts in deciding whether the contracts qualify as insurance contracts for federal tax purposes we have considered all of the facts and circumstances associated with the parties in the context of the captive arrangement when deciding that a specific contract is not insurance because it does not have an insurance risk but deals with a business or investment risk we have considered such things as the ordinary activities of a business_enterprise the typical activities and obligations of running of a business whether an action that might be covered by a policy is in the control of the insured within a business context whether the economic risk involved is a market risk that is part of the a happening that because it occurs only by chance or accident the parties could not reasonably have foreseen black's law dictionary ed see also first of contracts sec_291 cmt a american law institute restatement second contracts cmt a see generally jeffery w stempe stempel_on insurance contracts sec_1 06a supp n the past years a modern view of fortuity as a matter of law has emerged in united_states courts one that largely embraces the notions of fortuity held by the american law institute when it adopted the restatement of contracts first in and again in the second restatement published in restatement form 886-a department of the treasury-intemal revenue service catalog number 20810w publish no irs gov page of form rev date by name of taxpayer explanations of items tax wdentification number veariperiod ended business environment whether the insurad is required by a law or regulation to pay for the covered claim and whether the action is question is willful or inevitable special risk-tax liability insurance_policy 20'_ policies covers any additional tax_liability up to dollar_figure actual filed irs tax_liability provided retum prepared and signed by cpa policy also covers defense expenses_incurred in determining the final tax_liability several irs penalties are excluded from coverage subject_to a deductible equal to -_ of the not insurance the policy is not insurance in the commonly accepted sense there is no insurance risk but only investment or business risk special risk-punitive wrap liability insurance_policy covers claims for punitive or exemplary damages upon the failure of the insurer under policies listed that are issued to the insured to cover punitive or exemplary damages judgments or awards solely due t the enforcement of any law or judicial_ruling that precludes the insuring of punitive or similar damages and that but for such law or ruling would otherwise be covered and for which an insured is legally obligated to pay the schedule of covered policies lists the other direct written policies described in this part of this report not insurance the policy is not insurance in the commonly accepted sense there is no insurance risk but only investment or business risk special risk-regulatory changes insurance_policy covers actual compliance expenses and any business interruption loss up to months as a result of any regulatory change that has an adverse impact on insured’s normal on-going business operations regulatory changes include governmental administrative agency or legislative changes changes to environmental zoning transportation or safety laws or regulations changes to import export laws regulatory changes due to foreign political risk including the collapse of a foreign economy and any regulatory change due to the insured’s reorganization such as changing from a corporation to a limited_partnership the policy excludes any claim for an adverse regulatory change due to the insured’s substantial non- compliance with regulations or other guidelines form 886-a department of the treasury-intemal revenue service catalog number 20810w publish no irs gov page of schedule number or exhibit form 886-a fax identification_number yeatirerod envied name of taxpayer not insurance the policy is not insurance in the commonly accepted sense there is no insurance risk but only investment or business risk excess directors officers liability insurance_policy covers wrongful acts or directors and officers insurance special risk-expense reimbursement insurance_policy coverage form a deals with crisis management public relations expenses this covers all public relations expenses to mitigate the insured’s adverse publicity generated from an actual or imminent liability incident that could exceed dollar_figure labor dispute government litigation financial crisis loss of intellectual_property rights unsolicited takeover bid security incident or any incident expected to reduce annual gross revenue by atleast product recall employee layoff or coverage form b deals with uninsured defense or alleged civil liability where there is no insurer to provide such coverage or where such this covers all defense expense for actual coverage has been exhausted under an existing insurance_contract not insurance as to coverage a coverage form a is not insurance in the commonly accepted sense there is no insurance risk but only investment or business risk we could not conclude that coverage form b it is vague as to what liability contract underlies the need for defense expenses is insurance in the commonly accepted sense special risk-loss of services insurance_policy covers the involuntary loss of service for employees the covered cause of loss must be involuntary and includes sickness disability death loss of license resignation or retirement after days coverage does not include any loss of services if the insured terminated the employment of the employee also excluded is any claim if the insured does not attempt to replace the employee timely claims costs can include costs incurred by existing employees costs of temporary employees training costs and lost net revenue not insurance form 886-a department of the treasury-internal revenue service catalog number 20810w publish no irs gov page of form rev date explanations of items schedule number or exhibit 886-a tax wdaniification number year ead ended name of taxpayer the policy is not insurance in the commonly accepted sense although a policy only covering death or disability of a key_employee is insurance the policy here covers many non-insurance risks that is investment or business risks excess intellectual_property package policy insuring agreement covers damages defense expanses and compliance redesign expense for listed wrongful acts infringement of copyrights trademark etc plagiarism or unauthorized use of ideas characters plots etc invasion of privacy or publicity libel slander or product disparagement piracy or unfair competition misappropriation of advertising ideas etc breach of contract resulting from the alleged submission of material used by insured patent infringement malicious prosecution with regard to intellectual_property compliance redesign expense covers expense to recall and or redesign the insured’s intellectual_property to comply with a judgment or settlement the policy excludes any intentional act by a director officer_or_employee insuring agreement covers wrongful acts listed above committed by third parties against insured’s intellectual_property it pays for litigation expenses mitigation expense to mitigate the extent of the claim costs fo replace restore or re-create the covered intellectual_property and finally additional damages to the insured’s business operations such as business interruption loss of clients or market share or public relations damage control efforts the policy excludes loss due to insured’s cyber presence not insurance insuring agreement and are not insurance in the commonly accepted sense there is no insurance risk but only investment or business risks it is not clear what intellectual_property the insured possesses special risk-commercial general liability cgl gap insurance_policy this policy provides coverage for certain claims which are denied by under general liability policy number effective august through august personal and advertising injury limitations of coverage to designated events and abuse or molestation exclusion as follows knowing violation of rights of others exclusion for not insurance we could not conclude that this contract is insurance in the commonly accepted sense the contract is vague as to the underlying terms of the policy form 886-a department of the treasury-internal revenue service page of publish no ts gov catalog number 20810w schedule number or exhibit form 886-a rev date name of taxnaver explanations of items tax identification_number year perlod ended event cancellation insurance_policy this policy provides coverage for all losses resulting from the necessary cancellation postponement curtailment or abandonment of any contracted scheduled event promoted by the insureds insurance loss of major business-to-business relationship insurance_policy this is business interruption insurance for the loss of a client not insurance the policy is not insurance in the commonly accepted sense there is no insurance risk but only investment or business risk 20__policie sec_1 special risk-regulatory changes insurance_policy same as not insurance expense reimbursement insurance_policy this policy differs from the connection with crisis management public relations expenses insurance_policy with the same title covers losses in not insurance the policy is not insurance in the commonly accepted sense there is no insurance risk but only investment or business risk loss of services insurance_policy same as not insurance excess intellectual_property package policy same as not insurance form 886-a department of the treasury-internal revenue service publish no irs gov catalog number 20810w page of schedule number or exhibit form 886-a rev date name of taxoaver explanations of items tax identification_number year period ended event cancellation insurance same as 20__ _ insurance expense reimbursement-legal expenses insurance_policy new policy for covers all litigation expenses_incurred by the insured resulting for insured's actual or alleged civil liability not insurance we could not conclude that this contract is insurance in the commonly accepted sense the contract is vague as to what liability contract underlies the need for defense expenses 20___ policies the dated september as it did during the changed in operations contracts were not reviewed during the audit in the service's preliminary report _ the taxpayer was asked if it operated in the same manner in and ‘tax years and if so to submit any documentation to support participated in over other insurance policies quota share reinsurance program response to the preliminary report taxpayer did not submit any in its october documentation indicating that its operations changed in thus the service contents that the taxpayer operated in the same manner in 20__ and thus was not an insurance_company for the _ tax_year because more than haif of its business did not involve the issuance of insurance contracts or annuities or the reinsuring of risks underwritten by other insurance_companies blended together its direct written insurance and then reinsured the entire book on a quota share basis with each of the pool participants as reinsurerno program taxpayer received forthe assumption the stop loss endorsement policyholders blended together its direct written insurance and then reinsured the entire book ona of the risk_pool comprised of the stop loss coverage issued to all of quota share basis with each of the pool participants as reinsurer no department of the treasury-internal revenue service insurance policies with more than insurance policies with more than gross premiums ofdollar_figure participated in over _ taxpayer received __ in exchange catalog number 20810w form 886-a reinsurance publish no irs gov inthe insureds insureds page of in20 of - or exhibit schedule number explanations of items tax wentification number year pencd ended f a rev january name of taxpayer of of the risk_pool comprised of the stop loss coverage issued to all of the stop loss endorsement policyholders in exchange for the assumption of gross premiums of dollar_figure however the direct written contracts insured by we do not have any understanding of the risks insured by taxpayer we do not know whether the policies reinsured are similar to the several policies that we have concluded above are not insurance therefore it is highly likely that the entire contracts written by pool which is insured by and reinsured on a quota share basis with each of the pool participants is primarily comprised of direct written contracts that the service would deem not be insurance in the commonly accepted sense thus all or a portion of the premiums received by taxpayer during the taxable years under consideration would not be for reinsuring insurance risks do include the credit coinsurance reinsurance program the policy reinsures risks on vehicle service contracts again we do not know what risks are being insured and reinsured pricing of contracts the service also has concern about whether the premiums charged for the contracts were reasonable a premium for an insurance_contract is based on actuarial calculations and factors even if an insurance_contract is deem to be insurance for federal tax purposes the premium paid pursuant to that contract must be determined based on actuarial factors and _ the cpa provided a copy of principles in the march letters from -esponse to idr for which was purpose to address the method used for pricing the direct written and reinsurance contracts for the taxable years under consideration however the service concluded that the letters did not address the method of pricing the specific direct written and thus reinsurance contracts that the service concluded that the premiums received by taxpayer were not reasonable because they were not based on actuarial calculations and factors was a party to during20 and20 and risk shifting risk shifting occurs if a person facing the possibility of an economic loss transfers some or all of the financial consequences of the potential loss to the insurer such that a loss by the insured does not affect the insured because the loss is offset by a payment from the insurer see revrul_60_275 risk shifting not present where subscribers all subject_to the same flood risk agreed to coverage under a reciprocal flood insurance exchange form 886a department of the treasury-intermal revenue service catalog number 20810w - page of publish no irs gov schedule number or exhibit explanations of items tax identification_number year period ended 886-a f ‘orm rev date name of taxnavar risk_distribution risk_distribution incorporates the statistical phenomenon known as the law of large numbers the concept of risk_distribution emphasizes the pooling aspect of insurance that it is the nature of an insurance_contract to be part of a larger collection of coverages combined to distribute risks between insureds 96_tc_18 aff'd 979_f2d_162 cir in treganowan f 2d pincite the court quoting note the new york stock exchange gratuity fund insurance that isn't insurance yale l j explained that by diffusing the risks through a mass of separate risk shifting contracts the insurer casts his lot with the law of averages the process of risk_distribution therefore is the very essence of insurance also see beech aircraft corp v united_states f 2d cir risk_distribution means that the party assuming the risk distributes his potential liability in part among others’ 988_f2d_1135 fed cir risk_distribution involves spreading the risk of loss among policyholders distributing risk allows the insurer to reduce the possibility that a single costly claim will exceed the amount taken in as premiums and set_aside for the payment of such a claim by assuming numerous relatively small independent risks that occur over time the insurer smoothes out losses to match more closely its receipts of premiums 811_f2d_1297 cir risk_distribution necessarily entails a pooling of premiums so that a potential insured is not in significant part paying for its own risks see 881_f2d_247 cir in situation of revrul_2002_89 s a wholly owned subsidiary of p a domestic parent_corporation entered into an annual arrangement with p whereby s provided coverage for p’s professional liability risks the liability coverage s provided to p accounted for of the total risks borne by s under the facts of situation the service concluded that insurance did not exist for federal_income_tax purposes on the other hand in situation of revrul_2002_89 the premiums that s received from the arrangement with p constituted less than of total premiums received by s for the year under the facts of situation the service reasoned that the premiums and risks of p were pooled with those of unrelated insureds and thus the requisite risk shifting and risk_distribution were present accordingly under situation the arrangement between p and s constituted insurance for federal_income_tax purposes in revrul_2002_90 s a wholly owned insurance subsidiary of p directly insured the professional liability risks of operating subsidiaries of its parent s was adequately capitalized and there were no related guarantees of any kind in favor of s most importantly s and the insured operating subsidiaries conducted themselves in a manner consistent with the standards applicable to an insurance arrangement between unrelated parties together the operating subsidiaries had a significant volume of independent homogeneous risks under the facts presented the ruling concludes the arrangement between s and each of the operating subsidiaries of the parent of s constitute insurance for federal_income_tax purposes form 886-a department of the treasury-internal revenue service catalog number 20810w publish no irs gov page of schedyle number or exhibit form 886-a - name of taxpayer tax identification_number vearperiod ended situation of revrul_2005_40 describes a scenario where a domestic_corporation operated a large fleet of automotive vehicles in its courier transport business covering a large portion of the united_states this represented a significant volume of independent homogeneous risks for valid non-tax business purposes the transport company entered into an insurance arrangement with an unrelated domestic_corporation whereby in exchange for an agreed amount of premiums the domestic carrier insured the transport company against the risk of loss arising out of the operation of its fleet in the conduct of its courier business the unrelated carrier received arm’s length premiums was adequately capitalized received no guarantees from the courier transport company and was not involved in any loans of funds back to the transport company the transport company was the carrier's only insured while the requisite risk-shifting was seemingly present the risks assumed by the carrier were not distributed among other insured’s or policyholders therefore the arrangement between the carrier and the transport company did not constitute insurance for federal_income_tax purposes the facts in situation of revrul_2005_40 mirror the facts of situation except that in addition to its arrangement with the transport company the carrier entered into a second arrangement with another unrelated domestic company in the second arrangement the carrier agreed that in exchange for premiums it would insure the second company against its risk of loss associated with the operation of its own transport fleet the amount that the carrier received from the second agreement constituted of the total_amounts it received during the tax_year on a gross and net_basis thus of the carrier's business remained with one insured the revenue_ruling concluded that the first arrangement still lacked the requisite risk_distribution to constitute insurance even though the scenario involved multiple insureds in situation of revrul_2005_40 llc’s elected classification as associations each contributing between and of the insurer's total risks the service concluded that this transaction constituted insurance for federal_income_tax purposes the principal concem with regard to your activities is whether there is sufficient risk_distribution as discussed above the idea of risk_distribution involves some mathematical concepts for example risk_distribution is said to incorporate the statistical phenomenon known as the ‘law of large numbers whereby distributing risks allows the insurer to reduce the possibility that a single costly claim will exceed the amount taken in as premiums the concept hinges on the assumption of numerous relatively small and independent risks that occur randomly over time 811_f2d_1297 pincite as discussed the service in revrul_2002_90 concluded that insurance existed where insureds each contributed between five and to the insured’s total risks similarly in situation of revrul_2005_40 the service concluded that insurance existed where llcs electing classification as associations each contributed between five and of the insurer's page of publish no lrs gov department of the treasury-intemal revenue service form 886-a catalog number 20810w schedule number or exhibit form rev date explanations of items 886-a tax identification_number year period ended name of taxpaver _ total risks moreover in situation of revrul_2002_89 supra the service concluded that insurance existed where a wholly owned subsidiary insured its parent but the arrangement represented less than of the insurer's total risk for the year in the instance case the facts therein are analogous to the analysis under situation’ of revrul_2002_89 supra the liability coverage provided to the parent_corporation by its wholly owned subsidiary accounted for of the total risks borne by the subsidiary similarly in situation of revrul_2005_40 supra a second insurer contributing of the insured’s risks was added to the single-insured scenario of situation’ the service concluded in both of the above scenarios that insurance did not exist because there lacked a sufficient number of insureds the small number of insureds produced an insufficient pool of premiums to distribute any insurance risk the insureds do not constitute contracts of insurance because they lack with respect to the contracts reviewed during the tax years under audit the service concluded that the agreements between the taxpayer and the current position of the service with respect to captive insurance arrangements is expressed in revrul_2005_40 in situation of the ruling the service concluded that insurance did not exist because the captive arrangement with a single-insured lacked risk_distribution however in situation the service concluded that the captive arrangement with llc's did result in insurance the main point of revrul_2005_40 situation sec_2 and is the service established a range between a single-insured and twelve-insured entities that might or might not meet the requisite risk_distribution needed to qualify as insurance the closer the number of insured parties in the captive arrangement approache sec_12 insured the more likelihood adequate risk_distribution exist and the arrangement will qualify as insurance however the closer the number of insured parties in the captive arrangement approaches one insured the more likelihood the arrangement lacks adequate risk_distribution and will not qualify as insurance department of the treasury-internal revenue service the essential element of risk_distribution most of the risk insured by the taxpayer is under the direct written contracts with affiliated businesses the affiliated businesses are owned by the beneficial owners percent of the risk assumed during the years under audit is that taxpayer approximately of the affiliated businesses in addition of the total premiums received during the year percent of the premiums were derived from the direct written contracts that insure the risk of the affiliated business approximately premiums were paid_by a single entity contracts covered two related insured separate contracts to the affiliated insured nor did the two affiliated businesses make separate premium payments to the taxpayer in affect the direct written contracts were sold to form 886-a even though the direct did not write or issue of total risk insured by the of the direct written average of risk assumed in of all premiums and catalog number 20810w page of divided by years publish no irs gov and and and schedule number or exhibtt explanations of items tax identification_number year period ended 886-a f rev januaty a name of taxnaver a single affiliated entity businesses even if the affiliated insured did pay separate premiums to the taxpayer this still would not create a pool large enough to adequately distribute insurance risk revrul_2005_40 cited several court decisions that have recognized that risk_distribution necessarily entails a pooling of premiums so that a potential insured is not in significant part paying for its own risks risk_distribution because of the very high likelihood of the insured paying for any of its claims with its own premiums such an arrangement is not insurance but a form of self-insurance in this case the large concentration of insurance risks in one insured does not constitute but covered both affiliated _ insuring the two affiliated business the service concluded that the contracts resulted in risk that was too heavily concentrated in a single policyholder interests because the risk was heavily concentrated in the affiliated businesses it is highly probable that any losses paid_by the taxpayer are those of the affiliated businesses and not from an unrelated third party in addition since the affiliated businesses paid the majority of premiums received by the taxpayer during the years under audit the service concluded that losses_incurred by the affiliated businesses were paid from the premiums_paid to the taxpayer by the affiliated businesses in other words the arrangement between the taxpayer and the affiliated businesses represented a form of self-insurance and no court has held that self- insurance is insurance for federal tax purposes and gross_receipts_test beneficial owners of the taxpayer _ of the total risks assumed by the company assuming that all of the agreements do constitute insurable risks or that a significant majority of the contracts qualify as insurable risks over are with affiliated entities that are owned and controlled by __ also an arrangement that provides for the reimbursement of believed-to-be inevitable future costs does not involve the requisite insurance risk for purposes of determining whether the assuming entity may account for the arrangement as an insurance_contract for purposes of subchapter_l of the internal_revenue_code based the service's analysis of the contracts nine of the twelve direct written contracts were deemed not to be insurance or we could definitively determine whether the contract included an insurance risk therefore the amounts received by written contracts are not considered insurance premiums amounts received by taxpayer for three of the twelve direct written contracts were deemed to be premiums because only for those contracts included an insurance risk sec_501 of the internal_revenue_code provides exemptions for insurance_companies other than life_insurance_companies including inter-insurers and reciprocal underwriters if the gross_receipts for the taxable_year do not exceed dollar_figure and more than of such gross_receipts consist of premiums department of he treasury-internal revenue service catalog number 20810w - page of for those nine direct form 886a publish no its gov schedule number or exhibit explanations of items tax identification_number oe ey name of taxpayer year period ended during the taxable years under consideration deemed to be direct written and reinsurance premiums as follows received amounts that the service_contract excess directors officers liability event cancellation premium dollar_figure amount deemed premiums from direct written contracts dollar_figure quota share premiums credit coinsurance reinsurance total premiums for gross_receipts for percentage of premiums to gross_receipts contract event cancellation dollar_figure premium amount deemed premiums from direct written contracts dollar_figure quota share premiums credit coinsurance reinsurance total premiums for gross_receipts for percentage of premiums to gross_receipts dollar_figure dollar_figure for _ no analysis of the gross_receipts computation was completed by the service because the policies and financial records were not reviewed the amounts received by premiums for insurance contracts in the commonly accepted sense the terms of the contracts did not include insurance risk but covered investment or business risks remaining contracts lacked the requisite insurance risk to constitute insurance because the contracts lacked fortuity and the risk at issue is akin to the timing and investment risks of revrul_89_96 under the remaining direct written contracts were not the an arrangement that provides for the reimbursement of believed-to-be inevitable future costs does not involve the requisite insurance risk for purposes of determining whether the assuming entity may account for the arrangement as an insurance_contract for purposes of subchapter_l of the internal_revenue_code for the contracts that are deemed not to qualify as insurable risks then the amount_paid for each contract by would not qualify as an insurance premium form 886-a catalog number 20810w department of the treasury-internal revenue service publish no irs gov page of 886-a schadula number of exhibit form rev date name of taxpayer explanations of items tax identification_number vee ences in addition although we question whether the quota share contracts are actually valid reinsurance contracts and whether the amounts received by taxpayer under the contracts are valid reinsurance premiums the amounts received by taxpayer from were included as premium income for purposes of the gross_receipts computation even after given the taxpayer the benefit of the doubt the taxpayer still failed shown above the gross_receipts for the years under audit although gross_receipts were less than the dollar_figure for the amounts deemed to be premiums were more than of gross_receipts for the only premiums were not more the of gross_receipts for20 revising our position on the gross_receipts_test as stated in our preliminary report issued to taxpayer on september based on further analysis of the contracts we conciuded that the taxpayer did not meet the gross_receipts_test described in sec_501 and notice_2006_42 for the _ tax_year but did meet the gross_receipts_test for therefore we are tax years the and tax_year _ and lacks risk_distribution on september as described in situation of revrul_2002_89 supra and situation of revrul_2005_40 supra there exists an inadequate premium pooling base for insurance to exist the addition of the two other reinsurance arranaements does not change the conclusion that the agreements with therefore the taxpayer does not qualify as an insurance_company december taxpayer’s position and december __ proposing denial of tax-exempt a response to the preliminary report was received from conclusion that the contracts issued by in the response the cpa summarized that the taxpayer disagreed with the service's lack adequate risk_distribution and that qualifies for irc a preliminary report form_5701 notice of proposed adjustments was mailed to the taxpayer's cpa treatment under sec_501 c of the intemal revenue code for the tax years ending december in reaching its incorrect conclusion that the requisite risk_distribution the service ignored more than thirty years of well- fact that to the insurance of the proposed_adjustment c tax-exempt status and the cpa argued the following points appears to be outcome determinative as evidenced by the primary and predominant business is insurance tax_year were not even reviewed prior is not a controlled_foreign_corporation department of the treasury-internal revenue service insurance operations lacked gpa on october records for the the audit of catalog number 20810w form 886a publish no irs gov page of schedule number or exhibit explanations of items tax mentification number yeeriperiog ended a form rev date name of taxpayer established tax law as well as hundreds of prior favorable rulings issued by the service the taxpayer indicated that in analyzing captive insurance arrangements for the presence of risk_distribution courts have looked at the level of unrelated risk as a metric for the presence of risk_distribution the service ignores the tax_court ruling in the harper group and includible subs v commissioner t c aff'd979 f 2d cir where unrelated risks was determined to be sufficient to meet the risk_distribution requirement the taxpayer stated that the service conducted no meaningful examination of risk rather the service simply claims that the distribution in its audit of direct written contracts lack the requisite risk_distribution the nature of insurance is the number of underlying risk exposures present not an artificial entity count or an artificial count of the number of policies written the taxpayer cites amerco inc v commissioner no slip op cir date the taxpayer argues that the outside business principle and the decision in harper are recognized in the service's own foreign insurance excise_tax audit technique guide the service appears to ignore revrul_2001_31 in which the service conceded that it would no longer assert the economic family theory due to its rejection by the courts the taxpayer argues risk_distribution can occur even with a single insured the taxpayer cited malone hyde v commissioner rather than engage in a meaningful analysis of the number of independent risk exposures insured by is lacking the service has recognized the principle of looking-through the the service merely asserts that risk_distribution insurance_policy to the actual risks insured in several revenue rulings see revrul_2009_26 revrul_92_93 and revrul_80_95 taxpayer argues the service's current position is directly contrary to the position it has taken in hundreds of prior sec_501 tax-exempt detennination letters that it has issued these favorable rulings were issued to taxpayer on substantially_similar or less favorable facts to those of intervening change in law to account for the service's disparate tax treatment between and such similarly situated taxpayers accordingly the service has violated its own procedures and mandate to provide a uniform application of existing tax law rev_proc there has been no form 886-a department of the treasury-internal revenue service catalog number 20810w publish no irs gov page of schedule number or exhibit explanations of items tax identification_number yeatpasiod ended 886-a form rev date ve name of taxpayer taxpayer argues that it qualifies for tax-exempt status as an insurance_company described in sec_501 cx15 during all of the years under review taxpayer made a valid election under sec_953 to be treated as a domestic_corporation and the service's conclusion that the taxpayer is a controlled_foreign_corporation is incorrect government's response to taxpayer's position after reviewing the response to the preliminary report received from september primary and predominant business in tax years and2c because the contracts issued by the company lacked the requisite risk_distribution _ the service's initial position is unchanged was not insurance ’ cpa on s taxpayer's position in the initial paragraph of the october cpa stated that the audit of by the fact that the issuance of the proposed_adjustment records forthe 2c response to the agent's preliminary report the appear to be outcome determinative as evidenced tax_year were not even reviewed prior to _ ‘tax year were not examined the examining agent did examine the books govemmment’s response the outcome of the examination was not outcome determinative even though the books_and_records for the and records forthe also inspected the form 990-ez retum filed by the taxpayer for the examining agent concluded that the only significant change in operations was the dissolution of the taxpayer on december between the period of january december and records was not necessary through the taxpayer conducted the same business in the same manner as in books therefore the examining agent concluded that examining the tax years during the examination the examining agent tax years the - and20 and20 in addition on three page of the preliminary report dated september given an opportunity to provide any information that might show that the taxpayer's operations were significantly different in than those conductedin20 the cpadid not provide any information to support his position _ the cpa was and20 taxpayer's position on page of the taxpayer's position the cpa cites the 96_tc_45 to support the argument that qualifies as an insurance_company the cpa sites the court's holding when a significant percentage percent of an insurance company’s income is received from a relatively large number of unrelated insureds the requirement of risk_distribution is satisfied the source of -- form 886-a department of the treasury-intemat revenue service catalog number 20810w publish no rs gov page of schedule number or exhibit explanations of items tax identification_number year period ended iv a form rev date name of taxpayer the remaining _ percent is irrelevant on the issue whether sufficient risk_distribution is present because of the significant presence of unrelated risks the cpa made the following statement in paragraph on page of the september response in its preliminary report the service merely states that due to _- percent of premiums being direct written premiums_paid by certain insureds that owned no interest in distribution this ignores the fact that more than were attributable to unrelated insurance arrangements involving many thousands of independent unrelated risks of hundreds or thousands of unrelated insureds there is a lack of adequate risk -_ percent of premiums government's response the service disagrees with the cpa's assertion that the determining factor of whether the requisite risk_distribution is present is identifying the percentage of business with unrelated insureds instead the current service's position on captive insurance arrangements is expressed in revrul_2005_40 which emphasizes the number of policyholders and percentage of business with the related or affiliated insureds as the determining factor of whether risk_distribution is present the rev_rul emphasizes that an arrangement where an issuer received premiums from a single policyholder lacks the requisite risk_distribution the ruling further emphasized that an issuer with contracts with a smail number of policyholders can be insurance ff the percentage of business exceed sec_50 percent of the total insurance_business conducted of the risk assumed by even if the cpa claimed that insurance exists under the rationale in the harper case where approximately unaffiliated insureds the service believes that this conclusion would be based on a misunderstanding of the harper case in the harper case to of the total premiums received for the years at issue were not related to a single policyholder rather the to were the total percentages received from all related policyholders including brother-sister_corporations a total of entities the court's analysis in harper group must be read in its entirety and all the facts and circumstances must be considered ie that there are entities making up the nearly two thirds risk concentration in all the years at issue was from unrelated or the service's interpretation of the harper group is consistent with the conclusions reached by the service in situation of revrul_2002_89 and situation of revrul_2005_40 form 886-a department of the treasury-internal revenue service catalog number 20810w - page of publish no irs gov schedule number or exhibit explanations of items tax identification_number te ata oon 886-a form rev date name of taxpayer taxpayer’s position on page paragraph of the taxpayer's position the cpa stated that the service conducted no meaningful examination of risk_distribution in its audit of rather the service simply claims that the direct written contracts lack the requisite risk_distribution the nature of insurance is the number of underlying risk exposures present not an artificial entity count or an artificial count of the number of policies written government's response in question of idr issued to risk assumed by the taxpayer was presented by the examining agent to the cpa for comment cpa on march an analysis of under the terms of the contracts reviewed during the audit assumed risk exposures as follows affiliated business interests unrelated affiliate interests unrelated affiliate interests total risk assumed direct exposure pooled reinsurance exposure pooled reinsurance exposure an -___ in the june response to idr _ cpa provided the following comments the percentages listed in your question are incorrect the percentages were derived from simply adding together the company’s participation rates in various direct insurance and reinsurance contracts this method does not take into account relative value of the different contracts and is therefore invalid the the amount of risk for determining being assumed by the company is to compare the the various contracts the income statement included under tab the initial idr response shows the following premiu proper method of direct written premiums other reinsurance assumed pooled reinsurance assumed total dollar_figure _ dollar_figure direct written premiums other reinsurance assumed pooled reinsurance assumed total dollar_figure dollar_figure ___ form a department of the treasury-imemal revenue service catalog number 20810w publish no irs gov page of schedule number or exhibit explanations of items 886-a f rev date tax identification_number year periad ended name of taxpayer direct written premiums reinsurance premiums dollar_figure pepe ene total dollar_figure based on the cpa's own statement the proper way to determine the percentage of risk assumed by the taxpayer is to compare the premium income received under the contracts issued using this method the service concluded that the taxpayer's the primary and predominant activity conducted is assuming risk under the direct written contracts with the affiliated business interests because the activity accounted for more than business and premiums during the three years under audit -_- percent of the taxpayer's position on page paragraph the cpa stated that in reaching its incorrect conclusion in the preliminary report the service appears to ignore revrul_2001_31 in which the service conceded that it would no longer assert the economic family theory due to its rejection by the courts government’s response the current service position is expressed in ruling revenue r b date which provides irs issued guidance emphasizing that the requirement of risk_distribution must be met the ruling demonstrated that this risk_distribution requirement cannot be satisfied if the issuer of the contract enters into such a contract with only one policyholder if the contract fails to constitute insurance then the premiums_paid are not deductible business_expenses under code sec_162 and the issuing company is not an insurance_company for federal tax purposes revrul_2005_40 cited several court decisions that have recognized that risk_distribution necessarily entails a pooling of premiums so that a potential insured is not in significant part paying for its own risks risks in one insured does not constitute risk_distribution because of the very high likelihood of the insured paying for any of its claims with its own premiums such an arrangement is not insurance but a form of self-insurance in this case the large concentration of insurance however when the arrangements between the companies do constitute insurance for federal_income_tax purposes and assuming these arrangements represented more than _ percent of the insuring company’s business the company will be an insurance_company within the meaning of sec_816 and sec_831 and the premium payments may be deductible under code sec_162 assuming the requirements for deduction are otherwise satisfied taxpayer’s position on page paragraph the cpa stated that the service's position is directly contrary to the position it has taken in hundreds of prior sec_501 tax-exempt determination letters form 886-a department of the treasury-internal revenue service catalog number 20810w publish nolrs gov page of 886-a schedule number or exhibit f rev date explanations of items tax identification_number year pariod ended name of taxpayer that it has issued these favorable determination letters were issued to taxpayers substantially_similar or less favorable facts to those of change in law to account for the service's disparate tax treatment between such similarly situated taxpayers accordingly the service has violated its own procedures and mandate to provide a uniform application of existing tax law see revrul_2012_9 section there has been no intervening and government's response the service's current position on captive arrangements is expressed in revrul_2005_40 i r b date although the service has issued favorable rulings to similar captive arrangements in the past many of the rulings were issued prior to the publishing of revrul_2005_40 and clarification of the revenue_ruling received from the office_of_chief_counsel in addition the service is not precluded from proposing denial of sec_501 cx15 tax-exempt status to applicants in the past simply because the service issued favorable ruling letters to other is a controlled foreign qualified for tax-exempt status as _ before a final_determination could be made a valid election under sec_953 to be treated as a furthermore the service was not provided adequate opportunity to rule on the taxpayer's form_1024 application filed with rulings agreements in september 20'_ because the taxpayer withdrew the application in september made by the service government's response according to the form_1024 application_for recognition of tax-exempt status administrative office of the service file the taxpayer filed its sec_953 election with the on february taxpayer's position in paragraph on page the cpa stated that an insurance_company described in sec_501 c during all of the years under review as domestic_corporation the service’s conclusion that corporation is incorrect irs records reveal that the sec_953 election was not approved by the service because the taxpayer did not submit proof of sec_501 tax-exempt status the taxpayer could not provide proof of sec_504 c tax-exempt status because it did not complete the form_1024 application process the taxpayer withdrew its form_1024 application on september after its counsel anticipated that the service would issue a final adverse_ruling letter denying sec_501 ck15 exemption form -a department of the treasury-internal revenue service catalog number 20810w publish no irs gov page of form a rev date name of taxpayer explanations of items tax identification_number te at oo schedule number or exhibit rc d allows foraign insurance_company to elect to be treated as a domestic company for tax purposes if it meets certain requirements one such requirement is that the foreign company must be a company that would qualify as an insurance_company under part or il of subchapter_l for the taxable_year if it were a domestic_corporation see sec_953 since the service determined that the taxpayer is not an insurance_company within the meaning of subchapter_l of the code for the year under audit it fails to meet the requirements for the election under sec_953 to be treated as a domestic_corporation in addition because the taxpayer does not meet the requirements to make the sec_953 election and thus is not a domestic_corporation the taxpayer should be treated as a controlled_foreign_corporation and the provisions of subpart_f of the internal_revenue_code sections should apply conclusion because taxpayer did not qualify as an insurance_company for federal_income_tax purposes taxpayer failed to meet the requirements of sec_501 cx15 of the code thus taxpayer did not qualify for recognition of exemption under sec_501 of the code as an organization described in sec_501 of the internal_revenue_code for the tax years ended december and december december - since the sec_953 election filed by taxpayer was not been approved by the irs the - taxpayer should be treated as a controlled_foreign_corporation and the subpart_f provisions should apply form 886-a catalog number -s page of publish no irs gov department of the treasury4internal revenue service
